IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 MILICENT KORMANYOS, an individual,
 and MANAGED SOLUTIONS, INC.                      DIVISION ONE
 (“MSI”), a Washington corporation,
                                                  No. 81312-9-I
                         Appellants,
                                                  UNPUBLISHED OPINION
                    v.

 SEAN M. COOK, an individual, and
 GROUP PURCHASING RESOURCES
 LLC (“GPR”), a Washington Business
 Entity,

                         Respondents.

          DWYER, J. — Milicent Kormanyos and Managed Solutions, Inc. appeal

from the trial court’s order granting the defendants’ motion for summary

judgment. Kormanyos and Managed Solutions assert that the trial court entered

the order in error by (1) improperly narrowing the scope of the type of evidence

that can be offered to raise a genuine issue of material fact as to the existence of

damages, (2) failing to view the evidence in the light most favorable to the

nonmoving party, and (3) improperly making a credibility determination. Because

Kormanyos and Managed Solutions do not establish an entitlement to relief, we

affirm.

                                         I

          Milicent Kormanyos and Sean Cook were involved in a romantic

relationship. Cook was the owner of a company known as Group Purchasing
No. 81312-9-I/2


Resources LLC. In October 2015, Kormanyos and Cook founded Managed

Solutions, Inc. According to a declaration filed by Kormanyos, Cook

subsequently informed Kormanyos that “he was seeing someone else.”

Sometime thereafter, Kormanyos declared, accounts related to a particular client

of Managed Solutions, Life Care Services, “were removed from [Managed

Solutions’] control to an unknown 3rd-party server.” As a result, Kormanyos

asserted, she “was not allowed or able to access or question invoicing, billing,

commissions, tax information, or any other information on financial matters

relating to [Managed Solutions].”

        On April 2, 2019, Kormanyos and Managed Solutions filed a complaint

against Cook and Group Purchasing Resources in King County Superior Court. 1

According to the defendants’ motion for summary judgment, the complaint

alleged that “1) Cook appropriated critical assets of Plaintiff Managed Solutions,

Inc. (‘MSI’); 2) . . . Cook usurped [a] business opportunity of [a] Group

Purchasing Organization (‘GPO’) with which MSI conducted business; 3) . . .

Defendants were unjustly enriched by . . . their actions; . . . 4) Defendants

converted . . . assets which belonged to MSI; and 5) . . . Defendants’ actions

warrant the imposition of a constructive trust upon any alleged ill-gotten gains.” 2

        On December 20, 2019, Cook and Group Purchasing Resources filed a

motion for summary judgment seeking dismissal of these claims.



        1 The record on appeal does not contain a copy of the complaint. However, the

defendants’ motion for summary judgment states, “On April 2, 2019, . . . Plaintiff Kormanyos filed
a lawsuit against Defendant Cook and [Group Purchasing Resources].” Given the inadequacy of
the record, we rely on this assertion.
        2 Because the record does not contain a copy of the complaint, we again rely on

defendants’ motion for summary judgment for a characterization of the claims that were alleged.


                                                2
No. 81312-9-I/3


        On March 6, 2020, the trial court heard the defendants’ motion for

summary judgment. During the hearing, plaintiffs’ counsel asserted that a

document entitled “2016 Vision” provided evidence that Kormanyos and

Managed Solutions had suffered damages as a result of the defendants’ alleged

wrongdoing. Notations on this document provided, in relevant part:

        Managed Solutions, Inc.
        2016 Vision
        $3,000,000 by end of 2016 in billable sales to company
        ...
        How to obtain the $3,000,000.00
        ...
             GPO[3]
              • [Life Care Services] (139 locations)
                   Savings approximately
                      $250.00 a month x 139 locations= $34,750.00 a
                        month x 12 months- $417,000.00 year. – 3% to
                        GPO= $404,490.00

        Plaintiffs’ counsel argued that this document demonstrated that the

account associated with a particular company, Life Care Services, had a value of

$404,490. The trial court questioned this argument, reasoning that the document

itself did not provide evidence that Kormanyos and Managed Solutions had

suffered damages:

               THE COURT: The document is not proof of anything other
        than they mapped out what some hopes were in 2016.
               [PLAINTIFFS’ COUNSEL]: Well --
               THE COURT: You could try to argue at trial. I am not going
        to be your trial judge. You could try to argue at trial that that
        somehow represents damages --
               [PLAINTIFFS’ COUNSEL]: All right.
               ....
               THE COURT: Well only because I am being generous . . . .


        3  According to Kormanyos’s declaration, which was attached to the plaintiffs’ response to
the defendants’ motion for summary judgment, “GPO means ‘Group Purchasing Organization.’
Th[is] is an internal reference for [a] client by the name of LCS – Life Care Services.”


                                                3
No. 81312-9-I/4


      I mean the more I’m thinking about it, you identified a single client.
      This vision statement is nothing. It is a nothing burger.
               [PLAINTIFFS’ COUNSEL]: Well sir, it is -- it is something
      that creates an issue of fact --
               THE COURT: No.
               [PLAINTIFFS’ COUNSEL]: -- because it was created by
      both parties at the time.
               THE COURT: But that -- what creates an issue of fact as to
      damages is an account statement showing revenue taken from this
      client and then saying, [“]Whoops, now we don’t have that revenue
      anymore because that client went with him. He has taken that
      revenue.[”] We don’t have anything. This 2016 document, you
      could have written down $2 trillion.
               [PLAINTIFFS’ COUNSEL]: I did no such thing, your honor. I
      mean --
               THE COURT: I know, but your client could have, right? I
      mean this could have been a moment from the Michael Myers’
      movie where he says, [“]$1 million,[”] and then they say, [“]You
      know that’s actually not a lot of money anymore.[”] He goes, [“]$1
      billion.[”]
               [PLAINTIFFS’ COUNSEL]: That’s the first time I have ever
      seen a judge do that --
               THE COURT: Thank you, but you see my point? You can
      make up whatever number you wanted in that.
               [PLAINTIFFS’ COUNSEL]: Well I understand that, sir, but --
               THE COURT: So it is not proof of anything.
               [PLAINTIFFS’ COUNSEL]: Except that these people were in
      business together and to the extent that either of them had
      functioning neurons, they would have been doing -- would have
      been acting in concert together to try to map out the business plan
      that made sense to them that they thought was reasonably
      executable.
               THE COURT: It is a business plan though, that’s not
      damages. That’s the whole problem. . . .
               ....
               THE COURT: . . . . This case shouldn’t go to trial on this.
      There is nothing there. The vision statement is just air. You could
      have written down anything that you wanted to.
               I need contracts, I need revenue, I need something that
      shows that they were actually going to make money off of this client
      until he stole it, and I don’t have that, so I am going to grant
      summary judgment after all on all claims.

      Following the hearing, the trial court entered a written order granting the

defendants’ motion for summary judgment.



                                        4
No. 81312-9-I/5


      Kormanyos and Managed Solutions appeal.

                                          II

      Kormanyos and Managed Solutions contend that the trial court erred by

granting the defendants’ motion for summary judgment. Specifically, Kormanyos

and Managed Solutions assert that the trial court (1) improperly narrowed the

scope of the type of evidence that can be used to raise a genuine issue of

material fact as to the existence of damages, (2) failed to view the evidence in

the light most favorable to the nonmoving party, and (3) improperly made a

credibility determination. We disagree.

                                          A

      On review of an order granting summary judgment, we engage in the

same inquiry as the trial court. Wash. State Major League Baseball Stadium

Pub. Facilities Dist. v. Huber, Hunt & Nichols-Kiewit Constr. Co., 165 Wn.2d 679,

685, 202 P.3d 924 (2009). All facts and reasonable inferences are considered in

the light most favorable to the nonmoving party, and all questions of law are

reviewed de novo. Berger v. Sonneland, 144 Wn.2d 91, 102-03, 26 P.3d 257

(2001). Moreover, during a summary judgment hearing, a trial court “should not

resolve a genuine issue of credibility.” Howell v. Spokane & Inland Empire Blood

Bank, 117 Wn.2d 619, 626, 818 P.2d 1056 (1991). Summary judgment is

appropriate when “there is no genuine issue as to any material fact and . . . the

moving party is entitled to a judgment as a matter of law.” CR 56(c).

      Notably, CR 56(e) provides:

      When a motion for summary judgment is made and supported as
      provided in this rule, an adverse party may not rest upon the mere



                                          5
No. 81312-9-I/6


       allegations or denials of a pleading, but a response, by affidavits or
       as otherwise provided in this rule, must set forth specific facts
       showing that there is a genuine issue for trial. If the adverse party
       does not so respond, summary judgment, if appropriate, shall be
       entered against the adverse party.

       In the context of CR 56(e), “[a] fact is an event, an occurrence, or

something that exists in reality.” Grimwood v. Univ. of Puget Sound, Inc., 110

Wn.2d 355, 359, 753 P.2d 517 (1988) (citing WEBSTER’S THIRD NEW

INTERNATIONAL DICTIONARY 813 (1976)), abrogated on other grounds

by Mikkelsen v. Pub. Util. Dist. No. 1 of Kittitas County, 189 Wn.2d 516, 404 P.3d

464 (2017). Put differently, a fact “is what took place, an act, an incident, a

reality as distinguished from supposition or opinion.” Grimwood, 110 Wn.2d at

359. “The ‘facts’ required by CR 56(e) to defeat a summary judgment motion are

evidentiary in nature. Ultimate facts or conclusions of fact are insufficient.

Likewise, conclusory statements of fact will not suffice.” Grimwood, 110 Wn.2d

at 359-60 (citation omitted); accord Overton v. Consol. Ins. Co., 145 Wn.2d 417,

430, 38 P.3d 322 (2002).

                                          B

       Kormanyos and Managed Solutions assert that “the only evidence in the

record as to the value of the stolen opportunity was a 2016 Vision Statement in

which the parties expressed their mutual expectations.” 4 According to

Kormanyos and Managed Solutions, the 2016 vision statement “expressed the

mutual expectations of the parties regarding what revenues and profits they

could expect their venture to yield, specifically as to the client designated GPO



       4   Br. of Appellants at 6.


                                          6
No. 81312-9-I/7


(Group Purchasing Organization, a.k.a. ‘Life Care’).” 5 Additionally, Kormanyos

and Managed Solutions claim that the 2016 vision statement indicated “that the

parties expected this business opportunity, at the time of the formation of their

venture, to be worth $404,000.”6

       Kormanyos and Managed Solutions contend that “[n]othing in Washington

law appears to hold that a joint statement of expectation as to the value of an

asset cannot suffice to establish damages where that asset is subsequently

lost.” 7 Not so. As Kormanyos and Managed Solutions concede, the 2016 vision

statement provided evidence of the parties’ expectation of the value of the asset

in question. In other words, the 2016 vision statement did not provide evidence

of the value of the asset in reality. A fact, however, “is what took place, an act,

an incident, a reality as distinguished from supposition or opinion.” Grimwood,

110 Wn.2d at 359. The trial court correctly ruled that the 2016 vision statement

did not create a genuine issue of material fact as to whether Kormanyos and

Managed Solutions suffered damages.

       Moreover, the trial court did not fail to view the evidence in the light most

favorable to the nonmoving party. Kormanyos and Managed Solutions assert

that the trial court’s “declaration that ‘you could have written down $2 trillion’ was

a particularly inappropriate basis to refuse to look upon the Vision Statement in

the light most favorable to the Plaintiffs. There was no evidence that any such

manipulation had occurred.” 8 In making this statement, however, the trial court


       5 Br. of Appellants at 5.
       6 Br. of Appellants at 5.
       7 Br. of Appellants at 7.
       8 Br. of Appellants at 6.




                                          7
No. 81312-9-I/8


merely explained that the 2016 vision statement did not provide any evidence as

to the actual value of the asset. This vision statement set forth an aspiration, not

a reality. See Grimwood, 110 Wn.2d at 359. The trial court did not fail to view

the evidence in the light most favorable to the nonmoving party.

       Finally, the trial court did not make an improper credibility determination.

Kormanyos and Managed Solutions claim that the trial court “attacked Plaintiffs’

credibility sua sponte, speculating that Plaintiff (Millicent Kormanyos) . . . could

have written down any number she chose.”9 We disagree. The trial court did not

attack Kormanyos’s credibility. Rather, the trial court somewhat awkwardly

explained why the 2016 vision statement did not raise a genuine issue of material

fact as to whether damages had actually occurred.

       The trial court did not err by granting the defendants’ motion for summary

judgment.

       Affirmed.




WE CONCUR:




       9   Br. of Appellants at 7.


                                          8